Defendant, before answer, moved for change of place of trial from Marshall county to Linn county under section 11053, Code of Iowa 1935. This motion, having been overruled, was renewed at the close of plaintiff's evidence and was *Page 1224 
sustained. Plaintiff prosecutes this appeal solely from the ruling ordering the cause transferred.
Appellee has moved for a dismissal of the appeal upon the ground, among other things, that appeal does not lie from such order. The motion must be sustained and the appeal dismissed. Allerton v. Eldridge, 56 Iowa 709, 10 N.W. 252; Groves v. Richmond, 58 Iowa 54, 12 N.W. 80; Edgerly v. Stewart  Hunter,86 Iowa 87, 52 N.W. 1121; Smith v. Morrison, 203 Iowa 245,212 N.W. 567.
Although unnecessary to this decision, we again call attention to the requirements of Rule 30 in the preparation of briefs. — Appeal dismissed.
MITCHELL, C.J., and SAGER, MILLER, HAMILTON, RICHARDS, BLISS, and HALE, JJ., concur.